Pfeifer, J.,
dissenting.
*592{¶ 100} Although I agree with the main premise of the majority opinion, that the Ohio Constitution does not prohibit the establishment of charter schools, I write separately because I conclude that charter schools as currently established are unconstitutional.
{¶ 101} To many, the establishment of an alternative to public schools is a noble experiment, designed to enable students to escape failing public schools. Sadly, in many instances, the cure is worse than the disease. An August 16, 2006 article in the Columbus Dispatch indicates that 50 percent of the charter schools in Franklin County received the lowest possible rating: emergency. Presumably, most of the students attending charter schools in Franklin County left the Columbus School District, the largest school district in Franklin County and the school district that met the lowest percentage of state standards: 20 percent. In aggregate, the charter schools in Franklin County met even fewer state standards: 18.5 percent. In Franklin County, only three charter schools that met more than one state standard met 50 percent of the standards that were calculated: Graham School met nine of 12 standards, Great Western met five of six, and Upper Arlington I.B. met six of six. The other 33 charter schools in Franklin County met only 12.4 percent of state standards.
{¶ 102} Whether charter schools are the answer to failing public schools has not been settled, though the early results are not especially encouraging. Still, the Ohio Constitution does not prohibit the establishment of charter schools. What the Ohio Constitution does prohibit is an excessive reliance on locally raised funds to finance public schools. DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733; DeRolph v. State (2000), 89 Ohio St.3d 1, 728 N.E.2d 993; and DeRolph v. State, 97 Ohio St.3d 434, 2002-Ohio-6750, 780 N.E.2d 529. Irrespective of the noble intentions of charter-school legislation, one undeniable effect is that public schools receive less state money than they would in the absence of charter schools. The mathematically unavoidable result is that public schools receive a greater percentage of their funding from local sources, which is unconstitutional pursuant to our DeRolph decisions.
{¶ 103} Finally, if charter schools are to be part of a thorough and efficient system of common schools — as they must — then they should be held to the same standards as public schools. Though the General Assembly has taken steps in that direction, it is clear, as the majority opinion concedes and as Justice Resnick’s dissenting opinion explains in detail, that charter schools are currently exempt from many standards that public schools are required to meet.
{¶ 104} I respectfully dissent.